                     DAVID B. SHANIES LAW OFFICE
                                                                     411 Lafayette Street
                                                                              Sixth Floor
                                                              New York, New York 10003
                                                                        t: (212) 951-1710
                                                                       f: (212) 951-1350
                                                                   www.shanieslaw.com




                                                     March 9, 2020


BY ECF

The Honorable William H. Pauley III
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    Sce v. City of New York et al., 16-CV-7577 (WHP)

Dear Judge Pauley:

               I write on behalf of the Plaintiff, Sergeant Andre Scé, to request, on consent of
Defendants, an adjournment of the oral argument currently scheduled for this Friday, March
13, as Plaintiff’s counsel has a scheduling conflict. Plaintiff and Defendants are both available
on March 23rd and 24th. This is the first request for an adjournment of the oral argument
date and no other dates will be affected by this adjournment.


              We thank the Court in advance for its time and consideration.



                                                  Respectfully submitted,




                                                  David B. Shanies
Application granted. The oral argument on
March 13, 2020 is rescheduled to March 25, 2020
at 4:00 p.m.

Dated: March 9, 2020
       New York, New York
